Opinion issued July 14, 2009.


     












In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00557-CV




IN RE MARIA E. FABIAN, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION

          Relator, Maria E. Fabian, seeks mandamus relief to compel the trial court to
vacate its June 15, 2009 order denying her motion to show authority.
  On July 2,
2009, Fabian moved to dismiss the petition for writ of mandamus and accompanying
motion for emergency relief.
          We dismiss the petition for writ of mandamus and accompanying motion for
emergency relief.
PER CURIAM
Panel consists of Justices Keyes, Hanks, and Bland.